                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


TRACY VICTOR GOLDMAN,                   :

      Petitioner,                       :

vs.                                     :     CA 19-0844-JB-MU

TREY OLIVER, III,, et al.,              :

      Respondents.

                                       ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the report and

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

November 14, 2019 is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 2nd day of December, 2019.

                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
